DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 discloses “a side of flange part” wherein it is unclear if this is the same flange part mentioned in claim 9. For purposes of examination, this limitation will be interpreted as “a side of the flange part”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al. (herein Yi) (US PG Pub 2014/0271283).Regarding Claim 1:In Figures 1-6 Yi discloses a magnetically driven pump (1), comprising: a base (30), having a first accommodation space (42); a spacer sleeve (109, 50, henceforth referred to as 109), mounted to the base (at 32 via O-ring O) and partially located in the first accommodation space (as seen in Figure 2, 109 is partially within 42), wherein the spacer sleeve (109) has a second accommodation space (38), and the second accommodation space (38) is not connected to the first accommodation space (“The stator chamber 42 is not fluidly connected to the rotor chamber 38, see paragraph [0069]); a cover (10), having a first through hole (12) and a second through hole (14), wherein the cover (10) is mounted to the base (via sections 20 and 44, see paragraph [0034]), and the first through hole (12) and the second through hole (14) are connected to the second accommodation space (38 is connected to the through holes 12 and 14 via connecting hole 36, see paragraph [0044]); a stator assembly (101), sleeved on the spacer sleeve (stator assembly is located on stator sleeve 109 as seen in Figure 2) and located in the first accommodation space (located in 42); and a rotor assembly (22, 82, 84, 86, 88  and 90, henceforth referred to as R), comprising a shaft (82), an impeller (22) and a magnet assembly (84, 86, 88  and 90), wherein two opposite ends of the shaft are rotatably disposed on the cover (first end of shaft disposed on cover via 44) and the spacer sleeve (second end of shaft disposed on spacer sleeve portion 58), the shaft (82) is partially located in the second accommodation space (as seen in Figure 2), and the impeller (22) and the magnet assembly (84, 86, 88  and 90) are fixed on the Regarding Claim 2: In Figures 1-6 Yi discloses the magnetically driven pump (1), further comprising two bearings (94, 96), wherein the shaft (82) comprises a thicker part (thicker middle part) and two thinner parts (axial ends of shaft form two thinner parts as seen in Figure 2), the thicker part is located between and connected to the two thinner parts (as seen in Figure 2), the two bearings (94 and 96) are respectively mounted on the two thinner parts (as seen in Figure 2), and the two thinner parts are respectively disposed on the cover (via 44, 48) and the spacer sleeve (via 58) via the two bearings, such that the shaft is allowed to be rotatable with respect to the cover and the spacer sleeve (see paragraphs [0042] and [0070]).Regarding Claim 4: In Figures 1-6 Yi discloses the magnetically driven pump (1), wherein the magnet assembly (84, 86, 88 and 90) comprises an inner core (86), a magnetic ring (88) and a wrap component (84, 90), the magnetic ring (88) surrounds the inner core (as seen in Figure 2), the magnetic ring (88) and the inner core (86) are wrapped in the wrap component (wrapped within 84 and 90, see paragraph [0053]), and the wrap component (84, 90) is fixed on the shaft (via 84, see Figure 2). Regarding Claim 8: In Figures 1-6 Yi discloses the magnetically driven pump (1), wherein the base (30) comprises a stand part (central barrel shaped portion of 30 between 44 and 46, henceforth referred to as SP) and a support part (44), the stand part has the first accommodation space (forms exterior boundary of 42), the support part (44) has an Regarding Claim 9: In Figures 1-6 Yi discloses the magnetically driven pump (1), wherein the spacer sleeve (109) comprises a flange part (top portion of 109 forming a flange to accommodate O-ring O at 44) and a barrel part (central portion of 109 immediately adjacent to rotor case 90 extending till the edge that contacts the outer circumference of the O-ring at 40), the flange part radially protrudes from the barrel part (radially protruding from the outer edge that contacts the O-ring at 40, as seen in Figure 2), the barrel part has the second accommodation space (barrel part forms a boundary of the second accommodation space 38), the flange part is stacked on the support part of the base (flange part is stacked on support part 44 on its section 40), and the barrel part is partially located in the first accommodation space (outermost part of the barrel is defined by the outer edge adjoining the outer circumference of the O-ring of 40, such that this outermost part of the barrel defines the inner boundary of the first accommodation space).Regarding Claim 10: In Figures 1-6 Yi discloses the magnetically driven pump (1), further comprising a first sealing ring (O-ring O) located between and clamped by the cover (cover portion 20) and the support part (44) of the base (see paragraph [0040]).Regarding Claim 11: In Figures 1-6 Yi discloses the magnetically driven pump (1), further comprising a second sealing ring (O-ring O) located between and clamped by the flange part of the spacer sleeve and the support part (at 40) of the base (see paragraph [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (herein Yi) (US PG Pub 2014/0271283) as evidenced by Mizuno (US Patent NO. 4,722,661) Regarding Claim 3: In Figures 1-6 Yi discloses the magnetically driven pump (1), further comprising a wear ring (98), wherein the wear ring is mounted on the thinner part of the shaft (98 mounted on thinner part of shaft 82 as seen in Figure 2) and located between the bearing (94) and the thicker part of the shaft (as seen in Figure 2). Yi further discloses that this wear ring (98) is provided to reduce rotation friction between the bearing 94 and adjoin rotating elements (see paragraph [0048]).Yi fails to disclose a second wear ring mounted on the second thinner part of the shaft between the second bearing (96) and the thicker part of the shaft. However, in Figure 2, Mizuno discloses a similar magnetically driven pump wherein two .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (herein Yi) (US PG Pub 2014/0271283) in view of Nakanishi (US PG Pub 2006/0057002).Regarding Claim 5: In Figures 1-6 Yi discloses the magnetically driven pump (1), wherein the stator assembly comprises a magnetic core (102, see paragraph [0060]) and a stator holder (104), at least part of the magnetic core is wrapped by the stator holder (see Figure 4) and the stator holder is sleeved on the spacer sleeve (spacer sleeve wraps the holder 104, see paragraph [0061]).Yi is silent regarding whether the magnetic core (102) formed of stacking a plurality of sheets (150, see paragraph [0082]) is formed from steel. However, in Figure 1, Nakanishi discloses a similar pump wherein a stator core (34) is formed by stacking a plurality of thin steel sheets (see Figure 1 and paragraph [0037]). It is also well known in the art that steel is used to manufacture stator cores.Hence, based on Nakanishi’s teachings and common knowledge in the art, it would .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (herein Yi) (US PG Pub 2014/0271283) in view of Dong et al. (herein Dong) (CN 202883459, partial English translation appended). Regarding Claim 6: In Figures 1-6 Yi discloses the magnetically driven pump (1), wherein the impeller (22) has a plate part (bottom part of 22 attached to shaft 82) and a plurality of vanes (blades 24), the plurality of vanes (24) protrudes from the plate part (see Figure 2), each of the plurality of vanes has an inlet end which is close to the shaft (as seen in Figure 2, also see paragraph [0037]).Yi is silent regarding whether each of the inlet ends has an inlet angle being 17.4 degrees.However, in the abstract (see appended English translation of the abstract), Dong discloses an impeller with a plurality of vanes (blades) wherein the vanes have inlet ends with an inlet angle being 10 - 40 degrees. Impeller vanes angled in the manner taught by Dong, improve the fluid performance by increasing the vane inlet area and reducing the fluid resistance loss (see Dong’s abstract). Hence, based on Dong’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (herein Yi) (US PG Pub 2014/0271283) in view of Dong et al. (herein Dong) (CN 202883459, partial English translation appended) in further view of Westphal et al. (herein Westphal) (US Patent No. 5,863,179). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (herein Yi) (US PG Pub 2014/0271283) in view of Lazich et al. (herein Lazich) (US PG Pub  2015/0010392).Yi substantially discloses all the claimed limitations but fails to disclose an exhaust hole in the cover that is closed by a plug. However, in Figures 1-2, Lazich discloses a similar pump wherein a cover (12) includes an exhaust hole (either 36a or 34a) that is closed by a plug (46) when required to alter the flow through the cover. Hence, based on Lazich’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have duplicated Yi’s outlet (14) on Yi’s cover (10), in order to provide two outlets wherein one outlet would be closed by a plug (as taught by Lazich), since doing so would allow the end used to advantageously modify the fluid flow path through the pump and potentially use two outlets if needed.   
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Yi fails to disclose any gasket and adding a gasket in the manner claimed and comprising the associated structure of parent claims 1, 8 and 9 would require substantial hindsight reconstruction and would be unnecessary in Yi’s pump. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for a plurality of relevant magnetic drive pump, pertinent impeller structures and motor structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746